UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2272



MARCIA A. TRUMBULL,

                                             Plaintiff - Appellant,

          versus


TOMMY G. THOMPSON, SECRETARY, UNITED STATES
DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-01-741-AW)


Submitted:   February 14, 2002          Decided:    February 21, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcia A. Trumbull, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marcia A. Trumbull seeks to appeal the district court’s order

dismissing her employment discrimination suit for a failure to

respond to a show cause order regarding her inability to effect

service of process on the Defendants.    We dismiss the appeal for

lack of jurisdiction because Trumbull’s notice of appeal was not

timely filed.

     Parties are accorded sixty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on August

15, 2001.     Appellant’s notice of appeal was filed on October 17,

2001.   Because Appellant failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.     We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.

                                                          DISMISSED


                                  2